Citation Nr: 0804651	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-39 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1960 
to January 1964 and August 1965 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for bilateral 
hearing loss, finding that the veteran had not submitted new 
and material evidence to reopen the claim.  Irrespective of 
the RO's action, the Board must decide whether the veteran 
has submitted new and material evidence to reopen the claim 
of service connection for bilateral hearing los.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In December 2007, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for bilateral hearing loss in February 1998.  The 
veteran did not appeal the denial and it is now final.

2.  Evidence received since the final February 1998 RO 
decision is not cumulative and raises a reasonable 
possibility of substantiating the service connection claim 
for bilateral hearing loss.

3.  Resolving all doubt, the record shows current diagnoses 
of bilateral hearing loss; in-service exposure to acoustic 
trauma, including being in an engine room all day and being 
around 5-inch guns going off about six times a day; and 
credible complaints of hearing loss since service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
February 1998 RO decision and the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).

2.  Bilateral hearing loss was incurred in service. 38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The veteran's claim to reopen service connection for 
bilateral hearing loss based on new and material evidence has 
been considered with respect to VA's duty to notify and 
assist, including Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The service connection claim for hearing loss also has been 
considered on the merits.  Given the favorable outcome noted 
below, no conceivable prejudice to the veteran could result 
from this adjudication, regardless of whether the veteran has 
been provided the notice and assistance required by law and 
regulation.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

New and material evidence

The RO originally denied service connection for bilateral 
hearing loss in February 1998, on the basis that there was no 
evidence that this condition was incurred in service.  The 
veteran did not file a notice of disagreement.  Therefore, 
the February 1998 decision became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.200, 
20.201, 20.302, 20.1103 (2007).

The veteran filed a claim to reopen service connection for 
bilateral hearing loss in May 2005.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered since the February 1998 rating decision 
includes medical records showing continued diagnoses of 
bilateral hearing loss, the veteran's testimony regarding in-
service exposure to acoustic trauma in service, and his 
wife's testimony regarding the veteran's hearing loss since 
his active service.  

The evidence received since the last final RO decision is 
new, as it was not previously considered.  The evidence also 
is material, as one of the unestablished facts necessary to 
substantiate the veteran's claim is evidence relating the 
veteran's hearing loss disability to service.  Since the 
medical records confirming a present bilateral hearing loss 
disability, the veteran's testimony, and his wife's testimony 
are relevant to this matter and raise a reasonable 
possibility of substantiating the service connection claim, 
the information submitted since the last final RO decision 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a); and reopening of the service connection 
claim for bilateral hearing loss is warranted. 38 U.S.C.A. § 
5108.
Service connection

The veteran seeks service connection for a bilateral hearing 
loss disability, which he relates to in-service exposure to 
acoustic trauma.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a current diagnosis of bilateral hearing 
loss.  

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

A May 1990 private audiology record shows a diagnosis of mild 
hearing loss in both ears.  On the authorized VA audiological 
evaluation in January 1998, pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
55
60
LEFT
50
35
40
30
35

Speech audiometry revealed speech recognition ability of 86 
percent in both ears.  The diagnosis was mild dropping to 
moderately severe hearing loss in the right ear and 
moderately severe rising to mild hearing loss in the left 
ear.  

An October 2005 private audiogram notes hearing loss in both 
ears and that the veteran had noise exposure in military 
service.  

On the authorized VA audiological evaluation in February 
2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
55
65
LEFT
35
30
45
55
65

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.

Service medical records are negative for any findings of 
hearing loss.  The veteran testified, however, that he was 
exposed to significant acoustic trauma in service.  He 
indicated that on his first tour of duty in the U.S. Navy, he 
served on a diesel ship as an engineman maintaining engines 
and pipes seven days a week, 24 hours a day.  On his second 
ship, he said he worked on a 5-inch gun, which was fired 
about six times per day and sounded like a loud boom noise.  

As the record shows evidence of a present bilateral hearing 
loss disability and in-service exposure to acoustic trauma, 
the determinative issue is whether these are related.  

The negative evidence consists of an April 2007 VA 
examination report, which shows the examiner reviewed the 
medical records, including the first finding of conductive 
hearing loss in 1990, and found that there was no evidence of 
what would be typical noise-related hearing deficits at that 
time.  The examiner said that the first evidence of any 
neural involvement was not found until the VA examination in 
1998, which showed a very mild sensorineural hearing loss in 
the left ear.  The examiner commented that an Institute of 
Medicine study found no scientific evidence to support the 
idea of latent onset of hearing loss many years following 
discharge even if noise exposure occurred therein.  The 
examiner concluded that the sensorineural hearing loss now 
exhibited by the veteran and found on examination was not 
caused by or a result of his military service.  The examiner 
mentioned that this was most supported by normal cochlear 
function in the left ear in 1990 and her belief that the 
hearing loss was more likely related to other noise exposures 
combined with the normal aging process.

The positive evidence consists of the veteran's and his 
wife's testimony that he experienced hearing loss from 
service until present.  He specifically mentioned that he 
first noticed his hearing loss when he got married after 
service, which was right around the time he got out of his 
second period of service in 1967.  He noted that he was 
exposed to some noise as a civilian after service working as 
a pipe fitter but not that much, as he was not working in an 
engine room.  He further mentioned on the April 2007 VA 
examination report that he wore hearing protection in his 
occupational settings following his military service.  

Although the negative medical evidence in this case is 
significant, the April 2007 examiner did not account for the 
specific type of noise the veteran was exposed to in service, 
but rather concentrated more on the veteran's perforated 
tympanic membrane in the left ear (a disability for which he 
is already service-connected), and whether the perforated 
membrane was related to his present hearing loss in the left 
ear.  The examiner did not comment on the etiology of the 
right ear hearing loss.  On the positive side, the record 
shows a present hearing loss disability, exposure to 
significant in-service noise, including being in an engine 
room all day and around 5-inch guns going off about six times 
a day, and the veteran's and his wife's lay testimony that he 
has experienced bilateral hearing loss since service.  The 
veteran is competent to testify as to that which he can 
experience, and there is no reason shown to doubt his or his 
wife's credibility.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence in this case is more or less 
equally-balanced.  For this reason, all doubt is resolved in 
the veteran's favor, and service connection for bilateral 
hearing loss is warranted.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted, subject to the rules and payment of monetary 
benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


